DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communication filed 01/20/2022. Claims 17 and 29 are currently cancelled, claims 15, 18, 21, 25, 26 and 30 are currently amended. Claims 15, 16, 18-22, 24-28 and 30-34 are pending for examination.

Response to Arguments
2.	Applicant’s arguments filed on 01/20/2022, with respect to the rejection(s) of claims 17 and 29 {now cancelled} have been fully considered and are persuasive, wherein the subject matter of claims 17 and 29 have been incorporated into claims 15 and 21, respectively. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made for claims 15, 20, 21, 26, 30 and 32, further in view of Wang (US 2013/0301569 A1) and Turvy (US 9820361 B1).

Allowable Subject Matter
3.	 Claim 23 is objected to as being dependent upon a rejected claim, but would be allowable if rewritten in independent form including all the limitations of the claim 15 and any intervening claims.
Dependent claim 23 includes allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
“wherein the group acknowledgement message includes: a type field to indicate a device identifier format and a communication identifier format for acknowledgments in a list of acknowledgements, a number field to indicate a number of the acknowledgements in the list of acknowledgements, and a list field that includes the acknowledgements in the list of acknowledgements, the list field including the first acknowledgement and the second acknowledgement.”

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 15, 19-24, 26, 28, 30, 32 and 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 5, 8 and 21 of application no. 15/395633, hereinafter referred to as “633” in view Chu (US 2017/0338867 A1).
Instant Application
Co-Pending Application 15/395633 


15.
wherein the group acknowledgement message includes: 
a type field to indicate a device identifier format and a communication identifier format for acknowledgments in a list of acknowledgements,
a number field to indicate a number of the acknowledgements in the list of acknowledgements, and
a list field that includes the acknowledgements in the list of acknowledgements, the list field including the first acknowledgement and the second acknowledgement.

24.
wherein: the first communication identifier for the first communication comprises at least one of a first sequence number of the first communication or a first Cyclic Redundancy Check (CRC) code for the first communication, the first device identifier for the first node comprising at least one of a first Medium Access Control (MAC) address of the first node or a first hash of the first MAC address of the first node; and

the second communication identifier for the second communication comprising at least one of a second sequence number of the second communication or a second CRC code for the second communication, the second device identifier for the second node comprising at least one of a second MAC address of the second node or a second hash of the MAC address of the second node.

1. 

1. determining, by the first node, that the first communication was received by the second node based at least in part on the group acknowledgement message.

1.
wherein the group acknowledgement message includes: 
a type field to indicate a device identifier format and a communication identifier format for acknowledgments in a list of acknowledgements,
a number field to indicate a number of the acknowledgements in the list of acknowledgements, and
a list field that includes the acknowledgements in the list of acknowledgements, the list field including the first acknowledgement and the second acknowledgement.
1.
The group acknowledgement message including: the communication identifier for the first communication comprises at least one of a sequence number of the first communication or  Cyclic Redundancy Check (CRC) code for the first communication, the device identifier for the first node comprising at least one of a Medium Access Control (MAC) address of the first node or a first hash of the first MAC address of the first node; and

the second communication identifier for the second communication comprising at least one of a sequence number of the second communication or a CRC code for the second communication, the device identifier for the third node comprising at least one of a MAC address of the third node


6.	Claim 15, 21 and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 5 and 21 of application no. 15/395633, hereinafter referred to as “633” in view of Chu (US 2017/0338867 A1).

Regarding Claim 15, 21 and 30, 
	Claims 1, 5 and 21 of the “15/395633” does not recite broadcast to the second node, a group acknowledgement message acknowledging receipt of the second communication; Generating the group acknowledgement message, the group acknowledgement message including: a first acknowledgement indicating that the first communication was received at the device from the first node, a second acknowledgement indicating that the second communication was received at the device from the second node,
	However, in an analogous art, Chu recites broadcast, to the second node (client station 25-1-Fig. 1), a group acknowledgement message (acknowledgement data unit 416-Fig. 4) acknowledging receipt of the second communication ([0021]; [0045],  acknowledgement data unit 416 includes a broadcast or a multicast acknowledgement frame that the AP 14 transmits to the client stations 25 (i.e. 25-1 & 25-2) from which the data units 306 (i.e. 306-2 & 306-3) were received; wherein- acknowledgement data unit (416) acknowledges receipt of the plurality of uplink data units (306-2 & 306-3)- see [0009] ); 
	generating the group acknowledgement message (acknowledgement data unit /416-Fig. 4) ( [0009] & [0072], AP generates an acknowledgement data unit.), the group acknowledgement message (acknowledgement data unit/416) including ( [0058] &[0059], 500/502-6 included in an acknowledgement data unit. Wherein [0063], per-AID information elements 700 (i.e.1st & 2nd Ack) are included in the BA/Ack information field 502-6. Hence the acknowledgement data unit includes 1st and 2nd Ack.):
	a first acknowledgement (one 700) indicating that the first communication was received at the device(AP 14-Fig. 1) from the first node(client station 25-1-Fig. 1)( [0021], AP receiving simultaneous transmissions (data units 306-306-2-i.e. ist comm-Fig. 4; [0045]) from multiple client stations(i.e. 25-1).)([0069], 702-3 of 700 indicates whether the corresponding data unit was successfully received by the AP 14.) (Hence 700 indicates that 1st comm was received at AP from 25-1.),
	a second acknowledgement (another 700) indicating that the second communication was received at the device (AP 14-Fig. 1) from the second node(client station 25-2-Fig. 1) ( [0069], 702-3 of 700 indicates whether the corresponding data unit was successfully received by the AP 14.) (Hence 700 indicates that 2nd comm was received at AP from 25-2.),
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Chu and apply them in the claim 1, 5 and 21 of the “15/395633” to provide a method enables allowing client stations receiving the acknowledgement data unit to combine duplicated acknowledgement data units so as to improve reception performance (Chu; [0046]).

7.	Claim 15, 26 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 5 and 21 of application no. 15/395633, hereinafter referred to as “633” in view of Wang (US 2013/0301569 A1).

Regarding Claim 15, 26 and 32, 
	Claims 1,5 and 21 of the “15/395633” does not recite wherein the generating the group acknowledgment message includes grouping acknowledgments in the group acknowledgment message by type, the type indicating how the acknowledgments are represented, the acknowledgments including the first acknowledgment and the second acknowledgment.
	However, in an analogous art, Wang recites wherein the generating the group acknowledgment message includes grouping acknowledgments in the group acknowledgment message ([0107], A receiver (AP), generates an aggregated acknowledgement packet [A-MU-ACK frame 1132-Fig. 11] by aggregating acknowledgement packets [ACKs 1142-i.e. ACK1, ACK2 of Fig. 11]; [0108]) by type (normal) ([0107]; [0108], FIG. 11- in A-MU-ACK frame, the ACKs[ACK1, ACK2] are aggregated and the aggregated ACKs is block/ normal ACKs.) (Hence AP generates A-MU-ACK includes grouping ACKs in the A-MU-ACK by type.), the type indicating how the acknowledgments (ACKs) are represented (format of ACKs-i.e. type-that is normal) ([0108], FIG. 11- in A-MU-ACK frame, the aggregated ACKs [ACK1, ACK2] is block/ normal ACKs. Hence format of the ACKs/type are normal.), the acknowledgments (ACKs) including the first acknowledgment (ACK1) and the second acknowledgment (ACK2) (see Fig. 11; [0108], A-MU-ACK frame 1132 includes ACKs 1142 (ACK1, ACK2).).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Wang and apply them in the claim 1, 5 and 21 of the “15/395633” to provide efficiency of communication system is improved by allowing the recipient of multiple data frames to transmit a single ACK block to acknowledge the reception of multiple data frames(Wang; [0074]).

8.	Claim 20 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 5 and 21 of application no. 15/395633, hereinafter referred to as “633” in view of Turvy (US 9820361 B1).

Regarding Claim 20 and 21, 
	Claims 1,5 and 21 of the “15/395633” does not recite wherein the group acknowledgement message indicates a first signal strength of receiving the first communication and a second signal strength of receiving the second communication.
	However, in an analogous art, Turvy teaches wherein the group acknowledgement message indicates a first signal strength of receiving the first communication (RSSI-1) and a second signal strength of receiving the second communication (RSSI-2) (Col 8, line 64-Col 9, line 3; Claim 10- group monitor sends a link test message to the lighting control device(s).  The group monitor receives a link test response (acknowledgment) indicating the received strength signal indicator (RSSI-1)  and the received strength signal indicator (RSSI-2), from each of the lighting control devices (i.e. 1st and 2nd). ).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Turvy and apply them in the claim 1, 5 and 21 of the “15/395633” to provide a response (acknowledgment) indicating the received strength signal indicators (RSSI-1 and RSSI-2), from each of the lighting control devices (i.e. 1st and 2nd)( Turvy; Col 8, line 64-Col 9, line 3; Claim 10 ).

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
10.   Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2017/0338867 A1) in view of Dukes (US 2016/0066249 A1), further in view of Wang (US 2013/0301569 A1).

Regarding claim 15, Chu teaches a device (AP 14-Fig. 1) comprising: 
a radio (21-Fig. 1; [0024]) configured to: 
	receive a first communication from a first node (client station 25-1-Fig. 1)([0008])( Abstract; [0021], AP receiving simultaneous transmissions (data units 306-306-2-i.e. 1st comm-Fig. 4; [0045]) from multiple client stations (i.e. 25-1). Fig. 1, 4.) ;
	receive a second communication from a second node (client station 25-2-Fig. 1)([0008])( Abstract; [0021], AP receiving simultaneous transmissions (data units 306-306-3-i.e. 2nd comm-Fig. 4; [0045]) from multiple client stations (i.e. 25-2). Fig. 1, 4.); and 
	broadcast, to the first node (client station 25-1-Fig. 1) and the second node (client station 25-1-Fig. 1), a group acknowledgement message (acknowledgement data unit 416-Fig. 4) acknowledging receipt of the first communication and the second communication ([0021]; [0045],  acknowledgement data unit 416 includes a broadcast or a multicast acknowledgement frame that the AP 14 transmits to the client stations 25 (i.e. 25-1 & 25-2) from which the data units 306 (i.e. 306-2 & 306-3) were received; wherein- acknowledgement data unit (416) acknowledges receipt of the plurality of uplink data units (306-2 & 306-3)- see [0009] ); 

one or more processors (15-Fig. 1) communicatively coupled to the radio (21-Fig. 1) (see Fig. 1; [0024]); and 
memory communicatively coupled to the one or more processors ([0079]), the memory storing one or more instructions that, when executed by the one or more processors ([0079]), cause the one or more processors to perform operations comprising: 	
	generating the group acknowledgement message (acknowledgement data unit /416-Fig. 4) ( [0009] & [0072], AP generates an acknowledgement data unit.), the group acknowledgement message (acknowledgement data unit/416) including ( [0058] &[0059], 500/502-6 included in an acknowledgement data unit. Wherein [0063], per-AID information elements 700 (i.e.1st & 2nd Ack) are included in the BA/Ack information field 502-6. Hence the acknowledgement data unit includes 1st and 2nd Ack.):
	a first acknowledgement (one 700) indicating that the first communication was received at the device(AP 14-Fig. 1) from the first node(client station 25-1-Fig. 1)( [0021], AP receiving simultaneous transmissions (data units 306-306-2-i.e. ist comm-Fig. 4; [0045]) from multiple client stations(i.e. 25-1).)([0069], 702-3 of 700 indicates whether the corresponding data unit was successfully received by the AP 14.) (Hence 700 indicates that 1st comm was received at AP from 25-1.), the first acknowledgment (one 700) including a first communication identifier (702-2/”sequence number”) for the first communication ( [0059]; [0063], 700 corresponding to each client station 25(i.e. 25-1) from which a data unit 306(i.e. 306-2- 1st comm) was received by the AP 14; wherein [0069], sequence number/702-2 is comm ID of corresponding data unit.) and a first device identifier (702-1/802-1) for the first node ( [0065], 800 corresponds to 702-1 of 700; wherein 802-1 identifies a client station for which the 800 is intended; the 802-1 includes AID associated with the client station (i.e.25-1) for which the per-AID information field 800 is intended.); and
	a second acknowledgement (another 700) indicating that the second communication was received at the device (AP 14-Fig. 1) from the second node(client station 25-2-Fig. 1) ( [0069], 702-3 of 700 indicates whether the corresponding data unit was successfully received by the AP 14.) (Hence 700 indicates that 2nd comm was received at AP from 25-2.), the second acknowledgment (another 700) including a second communication identifier(702-2/”sequence number”) for the second communication( [0059]; [0063], 700 corresponding to each client station 25(i.e. 25-1) from which a data unit 306(i.e. 306-2- 2nd comm) was received by the AP 14; wherein [0069], sequence number/702-2 is comm ID of corresponding data unit.) and a second device identifier (702-1/802-1) for the second node( [0065], 800 corresponds to 702-1 of 700; wherein 802-1 identifies a client station for which the 800 is intended; the 802-1 includes AID associated with the client station (i.e.25-2) for which the per-AID information field 800 is intended.).
	Chu does not teach a device comprising: receive a first communication from a first node, the first node having a first parent-child relationship with the device; receive a second communication from a second node, the second node having a second parent-child relationship with the device;
	However, in an analogous art, Dukes teaches a device (108A-Fig. 1) comprising:  
	receive a first communication from a first node (106B-Fig. 1)(Fig.1, [0020], Each node 106 is assigned a parent node with which the node communicates directly; wherein 106B relays data(i.e.1st comm) via 114A route to its parent, hub 108A.), the first node(106B) having a first parent-child relationship with the device(108A)( [0020], nodes 106(i.e. 106B), 108 (i.e. 108A) having predefined "parent" and "child" relationships based on a routing hierarchy.);
	receive a second communication from a second node(106C-Fig. 1)(Fig. 1, [0020], Each node 106 is assigned a parent node with which the node communicates directly; wherein [0021],106c relays data (i.e.2nd comm) via 114B route to its parent, hub 108A.), the second node(106C) having a second parent-child relationship with the device(108A) ( [0020], nodes 106(i.e. 106C), 108 (i.e. 108A) having predefined "parent" and "child" relationships based on a routing hierarchy.); and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Dukes and apply them on the teaching of Chu for dynamically determining and assigning parent nodes and viable routes for nodes (child nodes-see [0020]) in a wireless mesh network (Dukes; Abstract.).
	Chu- Dukes does not teach wherein the generating the group acknowledgment message includes grouping acknowledgments in the group acknowledgment message by type, the type indicating how the acknowledgments are represented, the acknowledgments including the first acknowledgment and the second acknowledgment.
	However, in an analogous art, Wang teaches wherein the generating the group acknowledgment message includes grouping acknowledgments in the group acknowledgment message ([0107], A receiver (AP), generates an aggregated acknowledgement packet [A-MU-ACK frame 1132-Fig. 11] by aggregating acknowledgement packets [ACKs 1142-i.e. ACK1, ACK2 of Fig. 11]; [0108]) by type (normal) ([0107]; [0108], FIG. 11- in A-MU-ACK frame, the ACKs[ACK1, ACK2] are aggregated and the aggregated ACKs is block/ normal ACKs.) (Hence AP generates A-MU-ACK includes grouping ACKs in the A-MU-ACK by type.), the type indicating how the acknowledgments (ACKs) are represented (format of ACKs-i.e. type-that is normal) ([0108], FIG. 11- in A-MU-ACK frame, the aggregated ACKs [ACK1, ACK2] is block/ normal ACKs. Hence format of the ACKs/type are normal.), the acknowledgments (ACKs) including the first acknowledgment (ACK1) and the second acknowledgment (ACK2) (see Fig. 11; [0108], A-MU-ACK frame 1132 includes ACKs 1142 (ACK1, ACK2).).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wang and apply them on the teaching of Chu- Dukes to provide efficiency of communication system is improved by allowing the recipient of multiple data frames to transmit a single ACK block to acknowledge the reception of multiple data frames (Wang; [0074]).

11.   Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2017/0338867 A1) in view of Dukes (US 2016/0066249 A1), in view of Wang (US 2013/0301569 A1), further in view of Johnson (US 2004/0001492 A1).

Regarding claim 16, Chu teaches a device that generates a group acknowledgement message based on received 1st and 2nd communication from 1st and 2nd node, respectively and broadcast to them. The group acknowledgement message includes 1st and 2nd acknowledgement with 1st communication ID, 1st device ID and 2nd communication ID, 2nd device ID, respectively.
	Chu- Dukes- Wang does not teach wherein the first node and the second node are children to the device, and wherein the operations further comprise: determining that a first short device identifier for the first node and a second short device identifier for the second node are the same; and based at least in part on determining that the first short device identifier for the first node and the second short device identifier for the second node are the same, determining to use a first long device identifier for the first node and a second long device identifier for the second node, the first long device identifier for the first node being longer than the first short device identifier for the first node and the second long device identifier for the second node being longer than the second short device identifier for the second node, wherein the device identifier for the first node comprises the first long device identifier for the first node and the device identifier for the second node comprises the second long device identifier for the second node.
	However, in an analogous art, Johnson teaches wherein the first node and the second node are children to the device, and wherein the operations further comprise:
	determining that a first short (hash) device identifier (MAC Address) for the first node and a second short (hash) device identifier (MAC Address) for the second node are the same ( [0023], two full (i.e. long) MAC addresses {of devices/nodes-[0002]} will hash (i.e. short) to the same value.); and
	based at least in part on determining that the first short (hash) device identifier(MAC Address) for the first node and the second short (hash) device identifier(MAC Address) for the second node are the same ([0023], two full (i.e. long) MAC addresses {of devices/nodes-[0002]}will hash (i.e. short) to the same value), determining to use a first long device identifier for the first node and a second long device identifier for the second node( [0023], if two full (long)MAC addresses {of devices/nodes-[0002]} hash (short) to the same value, a linked list is formed from the colliding MAC(full/long) addresses; that is, the entries corresponding to the MAC addresses are linked to each other in the hash table.), the first long (full-48 bit) device identifier(MAC address) for the first node being longer than the first short (hash-10 bit) device identifier for the first node and the second long (full-48 bit) device identifier (MAC address) for the second node being longer than the second short(hash-10 bit) device identifier for the second node ([0022], hashing operation reduces incoming 48-bit MAC address {of devices/nodes-[0002]} to a 10-bit value. The hash table is smaller than full MAC addresses {of devices/nodes-[0002]}: i.e., sized for 2.sup.10 entries as opposed to 2.sup.48.),
	wherein the device identifier (MAC address) for the first node comprises the first long (full-48 bit) device identifier (MAC address) for the first node and the device identifier (MAC address) for the second node comprises the second long (full-48 bit) device identifier (MAC address) for the second node ([0002]; [0022]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Johnson and apply them on the teaching of Chu- Dukes- Wang for deleting an entry in the MAC address filtering table without delaying or compromising the integrity of a look-up in the filtering table (Johnson; [0001]).

12.   Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2017/0338867 A1) in view of Dukes (US 2016/0066249 A1), in view of Wang (US 2013/0301569 A1), further in view of Merlin (US 2016/0142185 A1).

Regarding claims 18, Chu teaches a device that generates a group acknowledgement message based on received 1st and 2nd communication from 1st and 2nd node, respectively and broadcast to them. The group acknowledgement message includes 1st and 2nd acknowledgement with 1st communication ID, 1st device ID and 2nd communication ID, 2nd device ID, respectively.
	Chu- Dukes- Wang does not teach wherein each group of acknowledgement acknowledgements of a type are indicated in the group acknowledgement message with a single type field.
	However, in an analogous art, Merlin teaches wherein each group of acknowledgement acknowledgements of a type (i.e. CK1 and ACK4) are indicated in the group acknowledgement message (block acknowledgement message 701) with a single type field (see Fig. 7, wherein ACK1 and ACK4 in 701 with a single type field.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Merlin and apply them on the teaching of Chu- Dukes- Wang to improve data throughput without additional bandwidth or transmit power (Merlin; [0039]).

13.   Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2017/0338867 A1) in view of Dukes (US 2016/0066249 A1), in view of Wang (US 2013/0301569 A1), further in view of Droste (US 2014/0010078 A1).

Regarding claims 19, Chu teaches a device that generates a group acknowledgement message based on received 1st and 2nd communication from 1st and 2nd node, respectively and broadcast to them. The group acknowledgement message includes 1st and 2nd acknowledgement with 1st communication ID, 1st device ID and 2nd communication ID, 2nd device ID, respectively.
	Chu- Dukes- Wang does not teach wherein the first node comprises a first battery powered device and the second node comprises a second battery powered device.
	However, in an analogous art, Droste teaches wherein the first node comprises a first battery powered device and the second node comprises a second battery powered device ([0010], many MTC devices (1st and 2nd node) powered by batteries. Hence 1st and 2nd MTC device is a 1st and 2nd battery powered devices, respectively. ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Droste and apply them on the teaching of Chu- Dukes- Wang to reduce likelihood of the APN congestion following the power failure/restoration event, thus increasing network element capacity, memory capacity and transaction processing capacity to handle a sudden spike in number of requests (Droste; [0012];[0002]).

14.   Claims 20, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2017/0338867 A1) in view of Dukes (US 2016/0066249 A1), in view of Wang (US 2013/0301569 A1), further in view of Turvy (US 9820361 B1).

Regarding claims 20, Chu teaches a device that generates a group acknowledgement message based on received 1st and 2nd communication from 1st and 2nd node, respectively and broadcast to them. The group acknowledgement message includes 1st and 2nd acknowledgement with 1st communication ID, 1st device ID and 2nd communication ID, 2nd device ID, respectively.
	Chu- Dukes- Wang does not teach wherein the group acknowledgement message indicates a first signal strength of receiving the first communication and a second signal strength of receiving the second communication.
	However, in an analogous art, Turvy teaches wherein the group acknowledgement message indicates a first signal strength of receiving the first communication (RSSI-1) and a second signal strength of receiving the second communication (RSSI-2) ( Col 8, line 64-Col 9, line 3; Claim 10- group monitor sends a link test message to the lighting control device(s).  The group monitor receives a link test response (acknowledgment) indicating the received strength signal indicator (RSSI-1)  and the received strength signal indicator (RSSI-2), from each of the lighting control devices (i.e. 1st and 2nd). ). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Turvy and apply them on the teaching of Chu- Dukes- Wang to provide a response (acknowledgment) indicating the received strength signal indicators (RSSI-1 and RSSI-2), from each of the lighting control devices (i.e. 1st and 2nd)( Turvy; Col 8, line 64-Col 9, line 3; Claim 10 ).

Regarding claims 26, Chu teaches a device that generates a group acknowledgement message based on received 1st and 2nd communication from 1st and 2nd node, respectively and broadcast to them. The group acknowledgement message includes 1st and 2nd acknowledgement with 1st communication ID, 1st device ID and 2nd communication ID, 2nd device ID, respectively.
	Chu- Dukes- Turvy does not teach wherein the generating the group acknowledgment message includes grouping acknowledgments in the group acknowledgment message by type, the type indicating how the acknowledgments are represented, the acknowledgments including the first acknowledgment and the second acknowledgment.
	However, in an analogous art, Wang teaches wherein the generating the group acknowledgment message includes grouping acknowledgments in the group acknowledgment message ([0107], A receiver (AP), generates an aggregated acknowledgement packet [A-MU-ACK frame 1132-Fig. 11] by aggregating acknowledgement packets [ACKs 1142-i.e. ACK1, ACK2 of Fig. 11]; [0108]) by type (normal) ([0107]; [0108], FIG. 11- in A-MU-ACK frame, the ACKs[ACK1, ACK2] are aggregated and the aggregated ACKs is block/ normal ACKs.) (Hence AP generates A-MU-ACK includes grouping ACKs in the A-MU-ACK by type.), the type indicating how the acknowledgments (ACKs) are represented (format of ACKs-i.e. type-that is normal) ([0108], FIG. 11- in A-MU-ACK frame, the aggregated ACKs [ACK1, ACK2] is block/ normal ACKs. Hence format of the ACKs/type are normal.), the acknowledgments (ACKs) including the first acknowledgment (ACK1) and the second acknowledgment (ACK2) (see Fig. 11; [0108], A-MU-ACK frame 1132 includes ACKs 1142 (ACK1, ACK2).).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wang and apply them on the teaching of Chu- Dukes- Turvy to provide efficiency of communication system is improved by allowing the recipient of multiple data frames to transmit a single ACK block to acknowledge the reception of multiple data frames (Wang; [0074]).

15.   Claims 21, 22, 24, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2017/0338867 A1) in view of Dukes (US 2016/0066249 A1), further in view of Turvy (US 9820361 B1).

Regarding claim 21, Chu teaches a method of acknowledging communications, the method comprising: 
with a transceiver (21-Fig. 1; [0024]): 
	receiving a first communication from a first node (client station 25-1-Fig. 1) ([0008]) (Abstract; [0021], AP receiving simultaneous transmissions (data units 306-306-2-i.e. 1st comm-Fig. 4; [0045]) from multiple client stations (i.e. 25-1). Fig. 1, 4.) ;
	receiving a second communication from a second node (client station 25-2-Fig. 1) ([0008]) (Abstract; [0021], AP receiving simultaneous transmissions (data units 306-306-3-i.e. 2nd comm-Fig. 4; [0045]) from multiple client stations (i.e. 25-2). Fig. 1, 4.); and 
	broadcasting, to the first node (client station 25-1-Fig. 1) and the second node (client station 25-1-Fig. 1), a group acknowledgement message (acknowledgement data unit 416-Fig. 4) acknowledging receipt of the first communication and the second communication ([0021]; [0045],  acknowledgement data unit 416 includes a broadcast or a multicast acknowledgement frame that the AP 14 transmits to the client stations 25 (i.e. 25-1 & 25-2) from which the data units 306 (i.e. 306-2 & 306-3) were received; wherein- acknowledgement data unit (416) acknowledges receipt of the plurality of uplink data units (306-2 & 306-3)- see [0009] ); 

with one or more processors (15-Fig. 1) communicatively coupled to the transceiver (21-Fig. 1) (see Fig. 1; [0024]) and executing one or more instructions stored in a memory communicatively coupled to the one or more processors ([0079]); 	
	generating the group acknowledgement message (acknowledgement data unit /416-Fig. 4) ( [0009] & [0072], AP generates an acknowledgement data unit.), the group acknowledgement message (acknowledgement data unit/416) including ( [0058] &[0059], 500/502-6 included in an acknowledgement data unit. Wherein [0063], per-AID information elements 700 (i.e.1st & 2nd Ack) are included in the BA/Ack information field 502-6. Hence the acknowledgement data unit includes 1st and 2nd Ack.):
	a first acknowledgement (one 700) indicating that the first communication was received at the device(AP 14-Fig. 1) from the first node(client station 25-1-Fig. 1)( [0021], AP receiving simultaneous transmissions (data units 306-306-2-i.e. ist comm-Fig. 4; [0045]) from multiple client stations(i.e. 25-1).)([0069], 702-3 of 700 indicates whether the corresponding data unit was successfully received by the AP 14.) (Hence 700 indicates that 1st comm was received at AP from 25-1.), the first acknowledgment (one 700) including a first communication identifier (702-2/”sequence number”) for the first communication ( [0059]; [0063], 700 corresponding to each client station 25(i.e. 25-1) from which a data unit 306(i.e. 306-2- 1st comm) was received by the AP 14; wherein [0069], sequence number/702-2 is comm ID of corresponding data unit.) and a first device identifier (702-1/802-1) for the first node ( [0065], 800 corresponds to 702-1 of 700; wherein 802-1 identifies a client station for which the 800 is intended; the 802-1 includes AID associated with the client station (i.e.25-1) for which the per-AID information field 800 is intended.); and
	a second acknowledgement (another 700) indicating that the second communication was received at the device (AP 14-Fig. 1) from the second node (client station 25-2-Fig. 1) ( [0069], 702-3 of 700 indicates whether the corresponding data unit was successfully received by the AP 14.) (Hence 700 indicates that 2nd comm was received at AP from 25-2.), the second acknowledgment (another 700) including a second communication identifier(702-2/”sequence number”) for the second communication( [0059]; [0063], 700 corresponding to each client station 25(i.e. 25-1) from which a data unit 306(i.e. 306-2- 2nd comm) was received by the AP 14; wherein [0069], sequence number/702-2 is comm ID of corresponding data unit.) and a second device identifier (702-1/802-1) for the second node( [0065], 800 corresponds to 702-1 of 700; wherein 802-1 identifies a client station for which the 800 is intended; the 802-1 includes AID associated with the client station (i.e.25-2) for which the per-AID information field 800 is intended.).
	Chu does not teach a device comprising: receiving a first communication from a first node, the first node having a first parent-child relationship with the device; receiving a second communication from a second node, the second node having a second parent-child relationship with the device;
	However, in an analogous art, Dukes teaches a device (108A-Fig. 1) comprising:  
	receiving a first communication from a first node (106B-Fig. 1)(Fig.1, [0020], Each node 106 is assigned a parent node with which the node communicates directly; wherein 106B relays data(i.e.1st comm) via 114A route to its parent, hub 108A.), the first node(106B) having a first parent-child relationship with the device(108A)( [0020], nodes 106(i.e. 106B), 108 (i.e. 108A) having predefined "parent" and "child" relationships based on a routing hierarchy.);
	receiving a second communication from a second node(106C-Fig. 1)(Fig. 1, [0020], Each node 106 is assigned a parent node with which the node communicates directly; wherein [0021],106c relays data (i.e.2nd comm) via 114B route to its parent, hub 108A.), the second node(106C) having a second parent-child relationship with the device(108A) ( [0020], nodes 106(i.e. 106C), 108 (i.e. 108A) having predefined "parent" and "child" relationships based on a routing hierarchy.); and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Dukes and apply them on the teaching of Chu for dynamically determining and assigning parent nodes and viable routes for nodes (child nodes-see [0020]) in a wireless mesh network (Dukes; Abstract.).
	Chu- Dukes does not teach wherein the group acknowledgement message indicates a first signal strength of receiving the first communication and a second signal strength of receiving the second communication.
	However, in an analogous art, Turvy teaches wherein the group acknowledgement message indicates a first signal strength of receiving the first communication (RSSI-1) and a second signal strength of receiving the second communication (RSSI-2) (Col 8, line 64-Col 9, line 3; Claim 10- group monitor sends a link test message to the lighting control device(s).  The group monitor receives a link test response (acknowledgment) indicating the received strength signal indicator (RSSI-1)  and the received strength signal indicator (RSSI-2), from each of the lighting control devices (i.e. 1st and 2nd). ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Turvy and apply them on the teaching of Chu- Dukes to provide a response (acknowledgment) indicating the received strength signal indicators (RSSI-1 and RSSI-2), from each of the lighting control devices (i.e. 1st and 2nd)( Turvy; Col 8, line 64-Col 9, line 3; Claim 10 ).

Regarding claim 22, Chu further teaches further comprising determining that the first communication was received by at least one of the first node (client station 25-1) and the second node based at least in part on the group acknowledgement message (acknowledgement data unit/416) ([0071]-[0073], S904-S906; [0045], acknowledgement data unit 416 that the AP 14 transmits to the client stations 25 from which the data units 306 were received.).

Regarding claim 24, Chu further teaches wherein:
	the first communication identifier for the first communication (702-2) comprises at least one of a first sequence number of the first communication ([0067]; [0069], 702-2 indicates a sequence number corresponding to the data units being acknowledged.) or a first Cyclic Redundancy Check (CRC) code for the first communication, the first device identifier for the first node comprising at least one of a first Medium Access Control (MAC) address of the first node ([0065], the 802-1/702-1 includes AID associated with the client station(client 25-1-1st node) for which the per-AID information field 800 is intended; wherein 802-1 could also include another suitable identifier of the client station. Since the use of MAC address to identify a device is well known in the art, the skilled person would select to use a MAC address as a suitable identifier of the client device as a normal design option without exercising inventive skill.) or a first hash of the first MAC address of the first node; and
	the second communication identifier for the second communication (702-2) comprising at least one of a second sequence number of the second communication ([0067]; [0069], 702-2 indicates a sequence number corresponding to the data units being acknowledged.) or a second CRC code for the second communication, the second device identifier for the second node comprising at least one of a second MAC address of the second node ( [0065], the 802-1/702-1 includes AID associated with the client station(client 25-2-3rd node) for which the per-AID information field 800 is intended; wherein 802-1 could also include another suitable identifier of the client station. Since the use of MAC address to identify a device is well known in the art, the skilled person would select to use a MAC address as a suitable identifier of the client device as a normal design option without exercising inventive skill.) or a second hash of the MAC address of the second node.

Regarding claim 30, Chu teaches One or more computer-readable storage media storing computer-readable instructions that, when executed, instruct a processing unit to perform operations comprising: 
with a transceiver (21-Fig. 1; [0024]): 
	receiving a first communication from a first node (client station 25-1-Fig. 1) ([0008]) (Abstract; [0021], AP receiving simultaneous transmissions (data units 306-306-2-i.e. 1st comm-Fig. 4; [0045]) from multiple client stations (i.e. 25-1). Fig. 1, 4.) ;
	receiving a second communication from a second node (client station 25-2-Fig. 1) ([0008]) (Abstract; [0021], AP receiving simultaneous transmissions (data units 306-306-3-i.e. 2nd comm-Fig. 4; [0045]) from multiple client stations (i.e. 25-2). Fig. 1, 4.); and 
	broadcasting, to the first node (client station 25-1-Fig. 1) and the second node (client station 25-1-Fig. 1), a group acknowledgement message (acknowledgement data unit 416-Fig. 4) acknowledging receipt of the first communication and the second communication ([0021]; [0045],  acknowledgement data unit 416 includes a broadcast or a multicast acknowledgement frame that the AP 14 transmits to the client stations 25 (i.e. 25-1 & 25-2) from which the data units 306 (i.e. 306-2 & 306-3) were received; wherein- acknowledgement data unit (416) acknowledges receipt of the plurality of uplink data units (306-2 & 306-3)- see [0009] ); 

with one or more processors (15-Fig. 1) communicatively coupled to the transceiver (21-Fig. 1) (see Fig. 1; [0024]) and executing one or more instructions stored in a memory communicatively coupled to the one or more processors ([0079]); 	
	generating the group acknowledgement message (acknowledgement data unit /416-Fig. 4) ( [0009] & [0072], AP generates an acknowledgement data unit.), the group acknowledgement message (acknowledgement data unit/416) including ( [0058] &[0059], 500/502-6 included in an acknowledgement data unit. Wherein [0063], per-AID information elements 700 (i.e.1st & 2nd Ack) are included in the BA/Ack information field 502-6. Hence the acknowledgement data unit includes 1st and 2nd Ack.):
	a first acknowledgement (one 700) indicating that the first communication was received at the device(AP 14-Fig. 1) from the first node(client station 25-1-Fig. 1)( [0021], AP receiving simultaneous transmissions (data units 306-306-2-i.e. ist comm-Fig. 4; [0045]) from multiple client stations(i.e. 25-1).)([0069], 702-3 of 700 indicates whether the corresponding data unit was successfully received by the AP 14.) (Hence 700 indicates that 1st comm was received at AP from 25-1.), the first acknowledgment (one 700) including a first communication identifier (702-2/”sequence number”) for the first communication ( [0059]; [0063], 700 corresponding to each client station 25(i.e. 25-1) from which a data unit 306(i.e. 306-2- 1st comm) was received by the AP 14; wherein [0069], sequence number/702-2 is comm ID of corresponding data unit.) and a first device identifier (702-1/802-1) for the first node ( [0065], 800 corresponds to 702-1 of 700; wherein 802-1 identifies a client station for which the 800 is intended; the 802-1 includes AID associated with the client station (i.e.25-1) for which the per-AID information field 800 is intended.); and
	a second acknowledgement (another 700) indicating that the second communication was received at the device (AP 14-Fig. 1) from the second node (client station 25-2-Fig. 1) ( [0069], 702-3 of 700 indicates whether the corresponding data unit was successfully received by the AP 14.) (Hence 700 indicates that 2nd comm was received at AP from 25-2.), the second acknowledgment (another 700) including a second communication identifier(702-2/”sequence number”) for the second communication( [0059]; [0063], 700 corresponding to each client station 25(i.e. 25-1) from which a data unit 306(i.e. 306-2- 2nd comm) was received by the AP 14; wherein [0069], sequence number/702-2 is comm ID of corresponding data unit.) and a second device identifier (702-1/802-1) for the second node( [0065], 800 corresponds to 702-1 of 700; wherein 802-1 identifies a client station for which the 800 is intended; the 802-1 includes AID associated with the client station (i.e.25-2) for which the per-AID information field 800 is intended.).
	Chu does not teach a device comprising: receiving a first communication from a first node, the first node having a first parent-child relationship with the device; receiving a second communication from a second node, the second node having a second parent-child relationship with the device;
	However, in an analogous art, Dukes teaches a device (108A-Fig. 1) comprising:  
	receiving a first communication from a first node (106B-Fig. 1)(Fig.1, [0020], Each node 106 is assigned a parent node with which the node communicates directly; wherein 106B relays data(i.e.1st comm) via 114A route to its parent, hub 108A.), the first node(106B) having a first parent-child relationship with the device(108A)( [0020], nodes 106(i.e. 106B), 108 (i.e. 108A) having predefined "parent" and "child" relationships based on a routing hierarchy.);
	receiving a second communication from a second node(106C-Fig. 1)(Fig. 1, [0020], Each node 106 is assigned a parent node with which the node communicates directly; wherein [0021],106c relays data (i.e.2nd comm) via 114B route to its parent, hub 108A.), the second node(106C) having a second parent-child relationship with the device(108A) ( [0020], nodes 106(i.e. 106C), 108 (i.e. 108A) having predefined "parent" and "child" relationships based on a routing hierarchy.); and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Dukes and apply them on the teaching of Chu for dynamically determining and assigning parent nodes and viable routes for nodes (child nodes-see [0020]) in a wireless mesh network (Dukes; Abstract.).
	Chu- Dukes does not teach wherein the group acknowledgement message indicates a first signal strength of receiving the first communication and a second signal strength of receiving the second communication.
	However, in an analogous art, Turvy teaches wherein the group acknowledgement message indicates a first signal strength of receiving the first communication (RSSI-1) and a second signal strength of receiving the second communication (RSSI-2) ( Col 8, line 64-Col 9, line 3; Claim 10- group monitor sends a link test message to the lighting control device(s).  The group monitor receives a link test response (acknowledgment) indicating the received strength signal indicator (RSSI-1)  and the received strength signal indicator (RSSI-2), from each of the lighting control devices (i.e. 1st and 2nd). ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Turvy and apply them on the teaching of Chu- Dukes to provide a response (acknowledgment) indicating the received strength signal indicators (RSSI-1 and RSSI-2), from each of the lighting control devices (i.e. 1st and 2nd)( Turvy; Col 8, line 64-Col 9, line 3; Claim 10 ).

16.   Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2017/0338867 A1) in view of Dukes (US 2016/0066249 A1), in view of Turvy (US 9820361 B1), further in view of Johnson (US 2004/0001492 A1).

Regarding claims 25 and 31, Chu teaches a device that generates a group acknowledgement message based on received 1st and 2nd communication from 1st and 2nd node, respectively and broadcast to them. The group acknowledgement message includes 1st and 2nd acknowledgement with 1st communication ID, 1st device ID and 2nd communication ID, 2nd device ID, respectively.
	Chu- Dukes- Turvy does not teach wherein the first node and the second node are children to the device, and wherein the operations further comprise: determining that a first short device identifier for the first node and a second short device identifier for the second node are the same; and based at least in part on determining that the first short device identifier for the first node and the second short device identifier for the second node are the same, determining to use a first long device identifier for the first node and a second long device identifier for the second node, the first long device identifier for the first node being longer than the first short device identifier for the first node and the second long device identifier for the second node being longer than the second short device identifier for the second node, wherein the device identifier for the first node comprises the first long device identifier for the first node and the device identifier for the second node comprises the second long device identifier for the second node.
	However, in an analogous art, Johnson teaches wherein the first node and the second node are children to the device, and wherein the operations further comprise:
	determining that a first short (hash) device identifier (MAC Address) for the first node and a second short (hash) device identifier (MAC Address) for the second node are the same ( [0023], two full (i.e. long) MAC addresses {of devices/nodes-[0002]} will hash (i.e. short) to the same value.); and
	based at least in part on determining that the first short (hash) device identifier(MAC Address) for the first node and the second short (hash) device identifier(MAC Address) for the second node are the same ([0023], two full (i.e. long) MAC addresses {of devices/nodes-[0002]}will hash (i.e. short) to the same value), determining to use a first long device identifier for the first node and a second long device identifier for the second node( [0023], if two full (long)MAC addresses {of devices/nodes-[0002]} hash (short) to the same value, a linked list is formed from the colliding MAC(full/long) addresses; that is, the entries corresponding to the MAC addresses are linked to each other in the hash table.), the first long (full-48 bit) device identifier(MAC address) for the first node being longer than the first short (hash-10 bit) device identifier for the first node and the second long (full-48 bit) device identifier (MAC address) for the second node being longer than the second short(hash-10 bit) device identifier for the second node ([0022], hashing operation reduces incoming 48-bit MAC address {of devices/nodes-[0002]} to a 10-bit value. The hash table is smaller than full MAC addresses {of devices/nodes-[0002]}: i.e., sized for 2.sup.10 entries as opposed to 2.sup.48.),
	wherein the device identifier (MAC address) for the first node comprises the first long (full-48 bit) device identifier (MAC address) for the first node and the device identifier (MAC address) for the second node comprises the second long (full-48 bit) device identifier (MAC address) for the second node ([0002]; [0022]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Johnson and apply them on the teaching of Chu- Dukes- Turvy for deleting an entry in the MAC address filtering table without delaying or compromising the integrity of a look-up in the filtering table (Johnson; [0001]).

17.   Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2017/0338867 A1) in view of Dukes (US 2016/0066249 A1), in view of Turvy (US 9820361 B1), in view of Wang (US 2013/0301569 A1), further in view of Merlin (US 2016/0142185 A1).

Regarding claim 27, Chu teaches a device that generates a group acknowledgement message based on received 1st and 2nd communication from 1st and 2nd node, respectively and broadcast to them. The group acknowledgement message includes 1st and 2nd acknowledgement with 1st communication ID, 1st device ID and 2nd communication ID, 2nd device ID, respectively.
	Chu- Dukes- Turvy- Wang does not teach wherein each group of acknowledgement acknowledgements of a type are indicated in the group acknowledgement message with a single type field.
	However, in an analogous art, Merlin teaches wherein each group of acknowledgement acknowledgements of a type (i.e. CK1 and ACK4) are indicated in the group acknowledgement message (block acknowledgement message 701) with a single type field (see Fig. 7, wherein ACK1 and ACK4 in 701 with a single type field.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Merlin and apply them on the teaching of Chu- Dukes- Turvy- Wang to improve data throughput without additional bandwidth or transmit power (Merlin; [0039]).

18.   Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2017/0338867 A1) in view of Dukes (US 2016/0066249 A1), in view of Turvy (US 9820361 B1), further in view of Droste (US 2014/0010078 A1).

Regarding claim 28, Chu teaches a device that generates a group acknowledgement message based on received 1st and 2nd communication from 1st and 2nd node, respectively and broadcast to them. The group acknowledgement message includes 1st and 2nd acknowledgement with 1st communication ID, 1st device ID and 2nd communication ID, 2nd device ID, respectively.
	Chu- Dukes- Turvy does not teach wherein the first node comprises a first battery powered device and the second node comprises a second battery powered device.
	However, in an analogous art, Droste teaches wherein the first node comprises a first battery powered device and the second node comprises a second battery powered device ([0010], many MTC devices (1st and 2nd node) powered by batteries. Hence 1st and 2nd MTC device is a 1st and 2nd battery powered devices, respectively.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Droste and apply them on the teaching of Chu- Dukes- Turvy to reduce likelihood of the APN congestion following the power failure/restoration event, thus increasing network element capacity, memory capacity and transaction processing capacity to handle a sudden spike in number of requests (Droste; [0012];[0002]).

19.   Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2017/0338867 A1) in view of Dukes (US 2016/0066249 A1), in view of Turvy (US 9820361 B1), in view of Johnson (US 2004/0001492 A1), further in view of Wang (US 2013/0301569 A1).

Regarding claim 32, Chu teaches a device that generates a group acknowledgement message based on received 1st and 2nd communication from 1st and 2nd node, respectively and broadcast to them. The group acknowledgement message includes 1st and 2nd acknowledgement with 1st communication ID, 1st device ID and 2nd communication ID, 2nd device ID, respectively.
	Chu- Dukes- Turvy- Johnson does not teach wherein the generating the group acknowledgment message includes grouping acknowledgments in the group acknowledgment message by type, the type indicating how the acknowledgments are represented, the acknowledgments including the first acknowledgment and the second acknowledgment.
	However, in an analogous art, Wang teaches wherein the generating the group acknowledgment message includes grouping acknowledgments in the group acknowledgment message ([0107], A receiver (AP), generates an aggregated acknowledgement packet [A-MU-ACK frame 1132-Fig. 11] by aggregating acknowledgement packets [ACKs 1142-i.e. ACK1, ACK2 of Fig. 11]; [0108]) by type (normal) ([0107]; [0108], FIG. 11- in A-MU-ACK frame, the ACKs[ACK1, ACK2] are aggregated and the aggregated ACKs is block/ normal ACKs.) (Hence AP generates A-MU-ACK includes grouping ACKs in the A-MU-ACK by type.), the type indicating how the acknowledgments (ACKs) are represented (format of ACKs-i.e. type-that is normal) ([0108], FIG. 11- in A-MU-ACK frame, the aggregated ACKs [ACK1, ACK2] is block/ normal ACKs. Hence format of the ACKs/type are normal.), the acknowledgments (ACKs) including the first acknowledgment (ACK1) and the second acknowledgment (ACK2) (see Fig. 11; [0108], A-MU-ACK frame 1132 includes ACKs 1142 (ACK1, ACK2).).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wang and apply them on the teaching of Chu- Dukes- Turvy- Johnson to provide efficiency of communication system is improved by allowing the recipient of multiple data frames to transmit a single ACK block to acknowledge the reception of multiple data frames (Wang; [0074]).

20.   Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2017/0338867 A1) in view of Dukes (US 2016/0066249 A1), in view of Turvy (US 9820361 B1), in view of Johnson (US 2004/0001492 A1), further in view of Merlin (US 2016/0142185 A1).

Regarding claim 33, Chu teaches a device that generates a group acknowledgement message based on received 1st and 2nd communication from 1st and 2nd node, respectively and broadcast to them. The group acknowledgement message includes 1st and 2nd acknowledgement with 1st communication ID, 1st device ID and 2nd communication ID, 2nd device ID, respectively.
	Chu- Dukes- Turvy- Johnson does not teach wherein each group of acknowledgement acknowledgements of a type are indicated in the group acknowledgement message with a single type field.
	However, in an analogous art, Merlin teaches wherein each group of acknowledgement acknowledgements of a type (i.e. CK1 and ACK4) are indicated in the group acknowledgement message (block acknowledgement message 701) with a single type field (see Fig. 7, wherein ACK1 and ACK4 in 701 with a single type field.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Merlin and apply them on the teaching of Chu- Dukes- Turvy- Johnson to improve data throughput without additional bandwidth or transmit power (Merlin; [0039]).

21.   Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2017/0338867 A1) in view of Dukes (US 2016/0066249 A1), in view of Turvy (US 9820361 B1), in view of Johnson (US 2004/0001492 A1), further in view of Droste (US 2014/0010078 A1).

Regarding claim 34, Chu teaches a device that generates a group acknowledgement message based on received 1st and 2nd communication from 1st and 2nd node, respectively and broadcast to them. The group acknowledgement message includes 1st and 2nd acknowledgement with 1st communication ID, 1st device ID and 2nd communication ID, 2nd device ID, respectively.
	Chu- Dukes- Turvy- Johnson does not teach wherein the first node comprises a first battery powered device and the second node comprises a second battery powered device.
	However, in an analogous art, Droste teaches wherein the first node comprises a first battery powered device and the second node comprises a second battery powered device ([0010], many MTC devices (1st and 2nd node) powered by batteries. Hence 1st and 2nd MTC device is a 1st and 2nd battery powered devices, respectively. ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Droste and apply them on the teaching of Chu- Dukes- Turvy- Johnson to reduce likelihood of the APN congestion following the power failure/restoration event, thus increasing network element capacity, memory capacity and transaction processing capacity to handle a sudden spike in number of requests (Droste; [0012];[0002]).

Conclusion
22. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415